Case 2:20-cv-01036-FMO-JC Document 21 Filed 08/13/20 Page 1 of 14 Page ID #:220




  1
      David N. Barry, State Bar No. 219230
      Carrie Shumake, State Bar No. 323883
  2   THE BARRY LAW FIRM
  3   11845 W Olympic Blvd., Suite 1270
      Los Angeles, CA 90064
  4   Telephone: (310) 684-5859
  5   Facsimile: (310) 862-4539

  6   Attorneys for Plaintiff, JASON FELLOWS
  7

  8   Scott S. Shepardson, State Bar No. 197446
  9   sshepardson@ongaropc.com
      Sharon Stewart, State Bar No. 235706
 10   sstewart@ongaropc.com
 11   ONGARO PC
      1604 Union Street
 12   San Francisco, CA 94123
 13   Telephone: (415) 433-3900
      Fax: (415) 433-3950
 14

 15   Attorneys for Defendant, FCA US LLC

 16

 17                       UNITED STATES DISTRICT COURT
 18                     CENTRAL DISTRICT OF CALIFORNIA
 19
        JASON FELLOWS,                            Case No. 2:20-CV-01036-FMO-JC
 20
                   Plaintiff,
 21
                                                  Judge: Hon. Fernando M. Olguin
              v.                                  Magistrate: Hon. Jacqueline
 22
                                                  Chooljian
        FCA US, LLC, A Delaware Limited
 23     Liability Company; and DOES 1             STIPULATION AND
        through 20, inclusive,
 24
                                                  PROTECTIVE ORDER

 25                Defendants.                    Action Filed: December 19, 2019
                                                  Trial Date: April 20, 2021
 26

 27   ///

 28   ///
Case 2:20-cv-01036-FMO-JC Document 21 Filed 08/13/20 Page 2 of 14 Page ID #:221




  1           IT IS HEREBY STIPULATED by and between Plaintiff JASON FELLOWS
  2   and Defendant FCA US LLC (the “Parties”), by and through their respective counsel
  3   of record, that in order to facilitate the exchange of information and documents which
  4   may be subject to confidentiality limitations on disclosure due to federal laws, state
  5   laws, and privacy rights, the Parties stipulate as follows:
  6      1.      A. PURPOSES AND LIMITATIONS
  7           As the parties have represented that discovery in this action is likely to involve
  8   production of confidential, proprietary, or private information for which special
  9   protection from public disclosure and from use for any purpose other than prosecuting
 10   this litigation may be warranted, this Court enters the following Protective Order.
 11   This Order does not confer blanket protections on all disclosures or responses to
 12   discovery. The protection it affords from public disclosure and use extends only to
 13   the limited information or items that are entitled to confidential treatment under the
 14   applicable legal principles. Further, as set forth in Section 12.3, below, this Protective
 15   Order does not entitle the parties to file confidential information under seal. Rather,
 16   when the parties seek permission from the court to file material under seal, the parties
 17   must comply with Civil Local Rule 79-5 and with any pertinent orders of the assigned
 18   District Judge and Magistrate Judge.
 19           B. GOOD CAUSE STATEMENT
 20           In light of the nature of the claims and allegations in this case and the parties’
 21   representations that discovery in this case will involve the production of confidential
 22   records, and in order to expedite the flow of information, to facilitate the prompt
 23   resolution of disputes over confidentiality of discovery materials, to adequately
 24   protect information the parties are entitled to keep confidential, to ensure that the
 25   parties are permitted reasonable necessary uses of such material in connection with
 26   this action, to address their handling of such material at the end of the litigation, and
 27   to serve the ends of justice, a protective order for such information is justified in this
 28   matter. The parties shall not designate any information/documents as confidential
                                                   2
Case 2:20-cv-01036-FMO-JC Document 21 Filed 08/13/20 Page 3 of 14 Page ID #:222




  1   without a good faith belief that such information/documents have been maintained
  2   in a confidential, non-public manner, and that there is good cause or a compelling
  3   reason why it should not be part of the public record of this case.
  4   2.    DEFINITIONS
  5         2.1    Action: The instant action: Jason Fellows v. FCA US LLC, Case No.
  6   2:20-CV-01036-FMO-JC.
  7          2.2   Challenging Party: a Party or Non-Party that challenges the
  8   designation of information or items under this Order.
  9         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 10   how it is generated, stored or maintained) or tangible things that qualify for protection
 11   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 12   Cause Statement.
 13         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 14   support staff).
 15         2.5    Designating Party: a Party or Non-Party that designates information or
 16   items that it produces in disclosures or in responses to discovery as
 17   “CONFIDENTIAL.”
 18         2.6    Disclosure or Discovery Material: all items or information, regardless
 19   of the medium or manner in which it is generated, stored, or maintained (including,
 20   among other things, testimony, transcripts, and tangible things), that are produced or
 21   generated in disclosures or responses to discovery in this matter.
 22         2.7    Expert: a person with specialized knowledge or experience in a matter
 23   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 24   an expert witness or as a consultant in this Action.
 25         2.8    House Counsel: attorneys who are employees of a party to this Action.
 26   House Counsel does not include Outside Counsel of Record or any other outside
 27   counsel.
 28         2.9    Non-Party: any natural person, partnership, corporation, association, or
                                                 3
Case 2:20-cv-01036-FMO-JC Document 21 Filed 08/13/20 Page 4 of 14 Page ID #:223




  1   other legal entity not named as a Party to this action.
  2            2.10 Outside Counsel of Record: attorneys who are not employees of a party
  3   to this Action but are retained to represent or advise a party to this Action and have
  4   appeared in this Action on behalf of that party or are affiliated with a law firm which
  5   has appeared on behalf of that party, and includes support staff.
  6            2.11 Party: any party to this Action, including all of its officers, directors,
  7   employees, consultants, retained experts, and Outside Counsel of Record (and their
  8   support staffs).
  9            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 10   Discovery Material in this Action.
 11            2.13 Professional Vendors: persons or entities that provide litigation support
 12   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 13   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 14   and their employees and subcontractors.
 15            2.14 Protected Material:     any Disclosure or Discovery Material that is
 16   designated as “CONFIDENTIAL.”
 17            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 18   from a Producing Party.
 19   3.       SCOPE
 20            The protections conferred by this Order cover not only Protected Material (as
 21   defined above), but also (1) any information copied or extracted from Protected
 22   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
 23   and (3) any deposition testimony, conversations, or presentations by Parties or their
 24   Counsel that might reveal Protected Material, other than during a court hearing or at
 25   trial.
 26            Any use of Protected Material during a court hearing or at trial shall be
 27   governed by the orders of the presiding judge. This Order does not govern the use of
 28   Protected Material during a court hearing or at trial.
                                                  4
Case 2:20-cv-01036-FMO-JC Document 21 Filed 08/13/20 Page 5 of 14 Page ID #:224




  1   4.    DURATION
  2         Even after final disposition of this litigation, the confidentiality obligations
  3   imposed by this Order shall remain in effect until a Designating Party agrees
  4   otherwise in writing or a court order otherwise directs. Final disposition shall be
  5   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  6   or without prejudice; and (2) final judgment herein after the completion and
  7   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  8   including the time limits for filing any motions or applications for extension of time
  9   pursuant to applicable law.
 10   5.    DESIGNATING PROTECTED MATERIAL
 11         5.1       Exercise of Restraint and Care in Designating Material for Protection.
 12   Each Party or Non-Party that designates information or items for protection under this
 13   Order must take care to limit any such designation to specific material that qualifies
 14   under the appropriate standards. The Designating Party must designate for protection
 15   only those parts of material, documents, items, or oral or written communications that
 16   qualify so that other portions of the material, documents, items, or communications
 17   for which protection is not warranted are not swept unjustifiably within the ambit of
 18   this Order.
 19         Mass, indiscriminate, or routinized designations are prohibited. Designations
 20   that are shown to be clearly unjustified or that have been made for an improper
 21   purpose (e.g., to unnecessarily encumber the case development process or to impose
 22   unnecessary expenses and burdens on other parties) may expose the Designating Party
 23   to sanctions.
 24         If it comes to a Designating Party’s attention that information or items that it
 25   designated for protection do not qualify for protection, that Designating Party must
 26   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 27         5.2       Manner and Timing of Designations. Except as otherwise provided in
 28   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
                                                  5
Case 2:20-cv-01036-FMO-JC Document 21 Filed 08/13/20 Page 6 of 14 Page ID #:225




  1   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  2   under this Order must be clearly so designated before the material is disclosed or
  3   produced.
  4         Designation in conformity with this Order requires:
  5               (a)   for information in documentary form (e.g., paper or electronic
  6   documents, but excluding transcripts of depositions), that the Producing Party affix at
  7   a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
  8   legend”), to each page that contains protected material. If only a portion or portions
  9   of the material on a page qualifies for protection, the Producing Party also must clearly
 10   identify the protected portion(s) (e.g., by making appropriate markings in the
 11   margins).
 12         A Party or Non-Party that makes original documents available for inspection
 13   need not designate them for protection until after the inspecting Party has indicated
 14   which documents it would like copied and produced. During the inspection and before
 15   the designation, all of the material made available for inspection shall be deemed
 16   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 17   copied and produced, the Producing Party must determine which documents, or
 18   portions thereof, qualify for protection under this Order. Then, before producing the
 19   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
 20   to each page that contains Protected Material. If only a portion or portions of the
 21   material on a page qualifies for protection, the Producing Party also must clearly
 22   identify the protected portion(s) (e.g., by making appropriate markings in the
 23   margins).
 24               (b) for testimony given in depositions that the Designating Party identifies
 25   on the record, before the close of the deposition as protected testimony.
 26               (c) for information produced in some form other than documentary and for
 27   any other tangible items, that the Producing Party affix in a prominent place on the
 28   exterior of the container or containers in which the information is stored the legend
                                                  6
Case 2:20-cv-01036-FMO-JC Document 21 Filed 08/13/20 Page 7 of 14 Page ID #:226




  1   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  2   protection, the Producing Party, to the extent practicable, shall identify the protected
  3   portion(s).
  4         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
  5   failure to designate qualified information or items does not, standing alone, waive the
  6   Designating Party’s right to secure protection under this Order for such material.
  7   Upon timely correction of a designation, the Receiving Party must make reasonable
  8   efforts to assure that the material is treated in accordance with the provisions of this
  9   Order.
 10   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 11         6.1     Timing of Challenges.      Any Party or Non-Party may challenge a
 12   designation of confidentiality at any time that is consistent with the Court’s
 13   Scheduling Order.
 14         6.2     Meet and Confer. The Challenging Party shall initiate the dispute
 15   resolution process under Local Rule 37-1 et seq.
 16         6.3     The burden of persuasion in any such challenge proceeding shall be on
 17   the Designating Party. Frivolous challenges, and those made for an improper purpose
 18   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 19   expose the Challenging Party to sanctions. Unless the Designating Party has waived
 20   or withdrawn the confidentiality designation, all parties shall continue to afford the
 21   material in question the level of protection to which it is entitled under the Producing
 22   Party’s designation until the Court rules on the challenge.
 23   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 24         7.1     Basic Principles. A Receiving Party may use Protected Material that is
 25   disclosed or produced by another Party or by a Non-Party in connection with this
 26   Action only for prosecuting, defending, or attempting to settle this Action. Such
 27   Protected Material may be disclosed only to the categories of persons and under the
 28   conditions described in this Order. When the Action has been terminated, a Receiving
                                                 7
Case 2:20-cv-01036-FMO-JC Document 21 Filed 08/13/20 Page 8 of 14 Page ID #:227




  1   Party must comply with the provisions of Section 13 below.
  2         Protected Material must be stored and maintained by a Receiving Party at a
  3   location and in a secure manner that ensures that access is limited to the persons
  4   authorized under this Order.
  5         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
  6   otherwise ordered by the court or permitted in writing by the Designating Party, a
  7   Receiving      Party    may     disclose    any    information   or   item   designated
  8   “CONFIDENTIAL” only to:
  9               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 10   as employees of said Outside Counsel of Record to whom it is reasonably necessary
 11   to disclose the information for this Action;
 12               (b) the officers, directors, and employees (including House Counsel) of the
 13   Receiving Party to whom disclosure is reasonably necessary for this Action;
 14               (c) Experts (as defined in this Order) of the Receiving Party to whom
 15   disclosure is reasonably necessary for this Action and who have signed the
 16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 17               (d) the court and its personnel;
 18               (e) court reporters and their staff;
 19               (f) professional jury or trial consultants, mock jurors, and Professional
 20   Vendors to whom disclosure is reasonably necessary for this Action and who have
 21   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 22               (g) the author or recipient of a document containing the information or a
 23   custodian or other person who otherwise possessed or knew the information;
 24               (h) during their depositions, witnesses, and attorneys for witnesses, in the
 25   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 26   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
 27   form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
 28   confidential information unless they sign the “Acknowledgment and Agreement to
                                                     8
Case 2:20-cv-01036-FMO-JC Document 21 Filed 08/13/20 Page 9 of 14 Page ID #:228




  1   Be Bound” attached as Exhibit A, unless otherwise agreed by the Designating Party
  2   or ordered by the court. Pages of transcribed deposition testimony or exhibits to
  3   depositions that reveal Protected Material may be separately bound by the court
  4   reporter and may not be disclosed to anyone except as permitted under this Protective
  5   Order; and
  6             (i) any mediator or settlement officer, and their supporting personnel,
  7   mutually agreed upon by any of the parties engaged in settlement discussions.
  8   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  9   OTHER LITIGATION
 10         If a Party is served with a subpoena or a court order issued in other litigation
 11   that compels disclosure of any information or items designated in this Action as
 12   “CONFIDENTIAL,” that Party must:
 13             (a) promptly notify in writing the Designating Party. Such notification shall
 14   include a copy of the subpoena or court order unless prohibited by law;
 15             (b) promptly notify in writing the party who caused the subpoena or order
 16   to issue in the other litigation that some or all of the material covered by the subpoena
 17   or order is subject to this Protective Order. Such notification shall include a copy of
 18   this Protective Order; and
 19             (c) cooperate with respect to all reasonable procedures sought to be pursued
 20   by the Designating Party whose Protected Material may be affected.
 21         If the Designating Party timely seeks a protective order, the Party served with
 22   the subpoena or court order shall not produce any information designated in this action
 23   as “CONFIDENTIAL” before a determination by the court from which the subpoena
 24   or order issued, unless the Party has obtained the Designating Party’s permission, or
 25   unless otherwise required by the law or court order. The Designating Party shall bear
 26   the burden and expense of seeking protection in that court of its confidential material
 27   and nothing in these provisions should be construed as authorizing or encouraging a
 28   Receiving Party in this Action to disobey a lawful directive from another court.
                                                 9
Case 2:20-cv-01036-FMO-JC Document 21 Filed 08/13/20 Page 10 of 14 Page ID #:229




  1   9.    A    NON-PARTY’S         PROTECTED          MATERIAL       SOUGHT       TO    BE
  2   PRODUCED IN THIS LITIGATION
  3             (a) The terms of this Order are applicable to information produced by a
  4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  5   produced by Non-Parties in connection with this litigation is protected by the
  6   remedies and relief provided by this Order. Nothing in these provisions should be
  7   construed as prohibiting a Non-Party from seeking additional protections.
  8             (b) In the event that a Party is required, by a valid discovery request, to
  9   produce a Non-Party’s confidential information in its possession, and the Party is
 10   subject to an agreement with the Non-Party not to produce the Non-Party’s
 11   confidential information, then the Party shall:
 12                (1) promptly notify in writing the Requesting Party and the Non-Party
 13   that some or all of the information requested is subject to a confidentiality agreement
 14   with a Non-Party;
 15                (2) promptly provide the Non-Party with a copy of the Protective Order
 16   in this Action, the relevant discovery request(s), and a reasonably specific description
 17   of the information requested; and
 18                (3) make the information requested available for inspection by the Non-
 19   Party, if requested.
 20             (c) If a Non-Party represented by counsel fails to commence the process
 21   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the notice
 22   and accompanying information or fails contemporaneously to notify the Receiving
 23   Party that it has done so, the Receiving Party may produce the Non-Party’s
 24   confidential information responsive to the discovery request. If an unrepresented
 25   Non-Party fails to seek a protective order from this court within 14 days of receiving
 26   the notice and accompanying information, the Receiving Party may produce the Non-
 27   Party’s confidential information responsive to the discovery request. If the Non-Party
 28   timely seeks a protective order, the Receiving Party shall not produce any information
                                                10
Case 2:20-cv-01036-FMO-JC Document 21 Filed 08/13/20 Page 11 of 14 Page ID #:230




  1   in its possession or control that is subject to the confidentiality agreement with the
  2   Non-Party before a determination by the court unless otherwise required by the law
  3   or court order. Absent a court order to the contrary, the Non-Party shall bear the
  4   burden and expense of seeking protection in this court of its Protected Material.
  5   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  6         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  7   Protected Material to any person or in any circumstance not authorized under this
  8   Protective Order, the Receiving Party must immediately (a) notify in writing the
  9   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 10   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 11   whom unauthorized disclosures were made of all the terms of this Order, and (d)
 12   request such person or persons to execute the “Acknowledgment and Agreement to
 13   Be Bound” that is attached hereto as Exhibit A.
 14   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 15   PROTECTED MATERIAL
 16         When a Producing Party gives notice to Receiving Parties that certain
 17   inadvertently produced material is subject to a claim of privilege or other protection,
 18   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 19   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 20   may be established in an e-discovery order that provides for production without prior
 21   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 22   parties reach an agreement on the effect of disclosure of a communication or
 23   information covered by the attorney-client privilege or work product protection, the
 24   parties may incorporate their agreement into this Protective Order.
 25   12.   MISCELLANEOUS
 26         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 27   person to seek its modification by the Court in the future.
 28
                                                11
Case 2:20-cv-01036-FMO-JC Document 21 Filed 08/13/20 Page 12 of 14 Page ID #:231




  1         12.2 Right to Assert Other Objections. No Party waives any right it otherwise
  2   would have to object to disclosing or producing any information or item on any
  3   ground not addressed in this Protective Order. Similarly, no Party waives any right
  4   to object on any ground to use in evidence of any of the material covered by this
  5   Protective Order.
  6         12.3 Filing Protected Material. A Party that seeks to file under seal any
  7   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
  8   orders of the assigned District Judge and Magistrate Judge. If a Party's request to file
  9   Protected Material under seal is denied by the court, then the Receiving Party may
 10   file the information in the public record unless otherwise instructed by the court.
 11   13.   FINAL DISPOSITION
 12         After the final disposition of this Action, as defined in Section 4, within 60 days
 13   of a written request by the Designating Party, each Receiving Party must return all
 14   Protected Material to the Producing Party or destroy such material. As used in this
 15   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 16   summaries, and any other format reproducing or capturing any of the Protected
 17   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 18   must submit a written certification to the Producing Party (and, if not the same person
 19   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 20   category, where appropriate) all the Protected Material that was returned or destroyed
 21   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 22   compilations, summaries or any other format reproducing or capturing any of the
 23   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 24   archival copy of all pleadings, motion papers, trial, deposition, and hearing
 25   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 26   reports, attorney work product, and consultant and expert work product, even if such
 27   materials contain Protected Material. Any such archival copies that contain or
 28   constitute Protected Material remain subject to this Protective Order as set forth in
                                                12
Case 2:20-cv-01036-FMO-JC Document 21 Filed 08/13/20 Page 13 of 14 Page ID #:232




         Section 4.
     2   14.   Any violation of this Order may be punished by any and all appropriate
     3   measures including, without limitation, contempt proceedings and/or monetary
     4   sanctions.
     5         This Stipulation and Protective Order may be executed in counterparts.
     6

     7    DATED:      tlry,d ,0020
     8
     9

    10

    11                                                Carrie Shumake
                                                      Attorneys for Plaintiff
    12
                                                      Jason Fellows
    13

    14    DATED: August 4, 2020                       ONGAROPC
    15

    16

    17
                                                      Scott S. ShepMSO!l
                                                      By:�iL-
    18                                                Sharon L. Stewart
    19                                                Attorneys for Defendant
                                                      FCA US LLC
    20
    21

    22
    23         IT IS SO ORDERED this 14th day of August, 2020

    24

    25                                               _________________/s/_______________________
                                                      Honorable Jacqueline Chooljian
    26                                                UNITED STATES MAGISTRATE JUDGE
    27
    28
                                                    13
Case 2:20-cv-01036-FMO-JC Document 21 Filed 08/13/20 Page 14 of 14 Page ID #:233




  1                                        EXHIBIT A
  2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3   I,   _____________________________             [print   or   type   full   name],   of
  4   _________________ [print or type full address], declare under penalty of perjury that
  5   I have read in its entirety and understand the Protective Order that was issued by the
  6   United States District Court for the Central District of California on
  7    August 14, 2020
      _________________________  in the case of Jason Fellows v. FCA US LLC, Case
  8   No. 2:20-CV-01036-FMO-JC. I agree to comply with and to be bound by all the
  9   terms of this Protective Order and I understand and acknowledge that failure to so
 10   comply could expose me to sanctions and punishment in the nature of contempt. I
 11   solemnly promise that I will not disclose in any manner any information or item that
 12   is subject to this Protective Order to any person or entity except in strict compliance
 13   with the provisions of this Order.
 14         I further agree to submit to the jurisdiction of the United States District Court
 15   for the Central District of California for the purpose of enforcing the terms of this
 16   Protective Order, even if such enforcement proceedings occur after termination of this
 17   action. I hereby appoint __________________________ [print or type full name] of
 18   _______________________________________ [print or type full address and
 19   telephone number] as my California agent for service of process in connection with
 20   this action or any proceedings related to enforcement of this Protective Order.
 21   Date: ______________________________________
 22   City and State where sworn and signed: _________________________________
 23

 24   Printed name: _______________________________
 25

 26   Signature: __________________________________
 27

 28
                                                15
